                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORIB CAROLINA
                               WESTERN DMSION
                                 No. 5:18-CV-372-D


ROSEALENESTOCKS,                            )
                                            )
                              Plaintiff,    )
                                            )
                    v.                      )
                                  )                          ORDER
CO:MMUNITYHEALIB                  )
INTERVENTION & SICKLE CELL        )
AGENCY, INC., MARY MCALLISTER, )
and DELVIN MCALLISTER,            )
                                  )
                      Defendants. )

       On December 20, 2018, Rosealene Stocks ("Stocks" or ''plaintifr') filed an amended

complaint against Community Health Intervention & Sickle Cell Agency, Inc. ("Community

Health"}, Mary McAllister ("Ms. McAllister"}, and Delvin McAllister ("Mr. McAllister'';

collectively "defendants") [D.E. 31]. On January 3, 2019, defendants moved to dismiss Stocks's

amended complaint for failure to state a claim upon which relief can be granted [D.E. 32] and filed

a memorandum in support [D.E. 33]. On January 24, 2019, Stocks responded in opposition [D.E.

34]. OnFebruary7,2019, defendants replied [D.E. 35]. As explained below, thecourtgrantsinpart

defendants' motion to dismiss and declines to exercise supplemental jurisdiction over Stocks's

remaining state law claims.

                                                I.

       Community Health is a non-profit organization that provides care and education for

individuals and families affected by sickle cell disease, human immunodeficiency virus ("HIV"),

other sexually transmitted diseases, diabetes, and other health condition8. See Am. Compl. [D.E.

31] ~ 7. In 2002, Community Health hired Stocks as a receptionist. See id. ~ 14. Ultimately, Stocks
became the Operations Manager/Grant Manager and, in that role, became familiar with Community

Health's finances and compliance with state and federal regulations. See id.~ 15. Mr. McAllister

is the Deputy Director/Chief Executive Officer ("CEO") of Community Health. See id.~ 8. Ms.

McAllister is the Executive Director of Community Health and is Mr. McAllister's mother. See id.

~   9. Stocks alleges that Mr. McAllister and Ms. McAllister together "completely dominateO"

Community Health. Id. ~ 12.

        Jnearly2018, Stocks began to complain to management, including to Mr. McAllister and Ms.

McAllister, concerning alleged unlawful wage practices, unlawful employment practices, misuse of

federal and state funds, submission of false information to state and federal regulators, and violation

of Community Health bylaws and corporate formalities. See id. ft 17-18. Stocks alleges that two

male employees, including Community Health's Chief Financial Officer, made similar complaints

to management during this time. See id. ~ 19. Around this time, the North Carolina Department of

Health and Human Services (''NCDHHS") and the United States Health Resources and Services

Administration ("HRSA") began to investigate Community Health because of Community Health's

potential misuse of state funds and other possible violations. See id. ft 20--22. Jn February 2018,

HRSArecommended that Community Health's Board ofDirectors terminate Mr. McAllister for poor

performance and misuse of public funds, terminate Ms. McAllister, and briefly close to get "its

affairs in order." Id.   ~   23. Community Health's board of directors promptly carried out the

recommendations. See id. ft 24-26, 28.

        Jn March 2018, Stocks alleges that Mr. McAllister and Ms. McAllister organized a "coup"

of Community Health's board. See id.        ~   29. On March 23, 2018, the board reinstated Mr.

McAllister and Ms. McAllister to their former positions at Community Health. See id.~ 30. On that

same day, Stocks alleges that· Mr. McAllister entered Stocks' s office .and informed her, in a


                                                   2
threatening manner, that she could leave. See id. On March 26, 2018, Mr. McAlister informed

Stocks that she was placed on administrative leave with pay. See id. ~ 31. Stocks did not return to

Community Health, but she allegedly provided more information to government ·regulators

concerning the defendants' conduct. See id. ~ 32. On April l 0, 2018, defendants informed Stocks

that they decided to terminate her employment because of organi7.ational restructuring. See id. ~ 33.

Defendants did not terminate any male employees at this time, even those individuals who

complained about the issues that led to the HRSA's investigation. See id.

        Stocks timely filed a charge of discrimination with the Equal Employment Opportunity

Commission ("EEOC") and alleged unlawful discrimination on the basis of sex and retaliation. See

id. ~ 38. On April 30, 2018, Stocks received a notice of rights to sue from the EEOC. See id.; [D.E.

31-1 ]. On December 20, 2018, Stocks filed an amended complaint alleging wrongful discharge in

violation ofNorth Carolina public policy, tortious interference with contract, civil conspiracy, and

sex discrimination and retaliation in violation of Title VII ofthe Civil Rights Act of 1964, 42 U .S.C.

§ 2000e   et~     ("Title VII"). See [D.E. 31]    mf 39-76.    Stocks seeks back.pay, compensatory

damages, and punitive damages. See id. at 13.

                                                  II.

       A motion to dismiss under Rule 12(b)(6) tests the complaint's legal and factual sufficiency.

SeeAshcroftv.Iqbal, 556U.S. 662, 677-80(2009);Be11Atl. Corp. v. Twombly, 550U.S. 544, 554-

63 (2007); Coleman v. Md. Court of Appeals. 626F.3d 187, 190 (4th Cir. 2010), aff'd, 566U.S. 30

(2012); Nemet Chevrolet. Ltd. v. Consumeraffairs.com. Inc., 591F.3d250, 255 (4th Cir. 2009);

Giarratano v. Johnson, 521F.3d298, 302 (4th Cir. 2008). To withstand aRule 12(b)(6) motion, a

pleading ''must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face." Iqbal, 556 U.S. at 678 (quotation omitted); see Twombly. 550 U.S. at 570;


                                                  3
                             Giarratano, 521 F.3d at 302. In considering the motion, the court must construe the facts and

                            reasonable inferences "in the light most favorable to the [nonmoving party]." Massey v. Ojaniit, 759

                            F.3d 343, 352 (4th Cir. 2014) (quotation omitted); see Clatterbuck v. City of Charlottesville, 708

                             F.3d 549, 557 (4th Cir. 2013), abrogated on other grounds~ Reed v. Town of Gilb~ 135 S. Ct.

                             2218 (2015). A court need not accept as true a complaint's legal conclusions, ''unwarranted

                             inferences, unreasonable conclusions, or arguments." Giarratano, 521 F.3d at 302 (quotation

                             omitted); see lqbru, 556 U.S. at 67&-79. Rather, a plaintiff's allegations must ''nudge[ ] [her]

                             claims," Twombly. 550 U.S. at 570, beyond the realm of ''mere possibility'' into ''plausibility."

                             Iqbal, 556 U.S. at 67&-79.

                                                     When evaluating a motion to dismiss, a court considers the pleadings and any materials

                             "attached or incorporated into the complaint." E.I. du Pont de Nemours & Co. v. Kolon Indus.• Inc.,

                             637 F.3d 435, 448 (4th Cir. 2011); see Fed. R. Civ. P. lO(c); Thompson v. Greene, 427 F.3d 263,

                             268 (4th Cir. 2005). A court also may take judicial notice of public records without converting the

                             motion to dismiss into a motion for summary judgment. See, e.g., Fed. R. Evid. 201 (d); Tellabs. Inc.

                            v. Makor Issues & Rights. Ltd., 551 U.S. 308, 322 (2007); Philips v. Pitt Cty. Mem'l Hosp., 572

                            F.3d 176, 180 (4th Cir. 2009).

                                                                                                                               A.
                                                     Stocks alleges Title VII sex discrimination and retaliation claims against Community Health

                             [D.E. 31] mf 65-73. In relevant part, Title VII prohibits employers from discharging "any individual

                             ... because of such individual's ... sex." 42 U.S.C. § 2000e-2(a)(l). Without direct evidence of

                            sex discrimination, Stocks must show that (1) she is a member of a protected class, (2) she suffered

                             adverse employment action, (3) her performance met her employer's legitimate expectations at the

                            time ofthe adverse employment action, and (4) the action occurred under circumstances permitting


                                                                                                                               4


---   --   --   -   ...:..__ _ _ : _ _ _   -   ---   ~-   - -   -~   &--&   ---------   - - -   -   - - -   -~~   ----------   - - - - -   - -   -------------   •   -   -   -   -   -   -   ---   - - -   -   _ :_ _ _ _   -   -   -   -   ---   -··   --·
                 a reasonable inference of sex discrimination. See Hill v. Lockheed Martin Logistics Mgmt. Inc.,

                 354 F.3d 277, 285 (4th Cir. 2004) (en bane), abrogated on other grounds~ Univ. of Tex. Sw. Med.

                 Ctr. v. Nassar, 570 U.S. 338 (2013); Howard v. Coll. of the Albemarle, 262 F. Supp. 3d 322, 331

                 (E.D.N.C. 2017), aff'd, 697 F. App'x 257 (4th Cir. 2017) (per curiam) (unpublished); McDougal-

                 Wilson v. Goodyear Tire & Rubber Co., 427 F. Supp. 2d 595, 611 (E.D.N.C. 2006).

                            Stocks need only plausibly allege a statutory claim, not a prima facie case. See McCleary-

                 Evans v. Md. Dw't ofTransp., 780 F.3d 582, 585-88 (4th Cir. 2015). Thus, Stocks must plausibly

                 allege that Community Health took an adverse employment action against her because of her sex.

                 See id. at 585. However, empty allegations of a causal connection between an employee's sex and

                 the alleged discrimination do not state a plausible claim. See id. at 585-86; Brown v. Goodwill

                 Indus. ofE. N.C .. Inc., 361 F. Supp. 3d 558, 563-64 (E.D.N.C. 2019). Rather, the employee must

                 plausibly allege that the motive to discriminate was at least one of the employer's motives. See

                 Nassar, 570 U.S. at343; Guessous v. Fairview Prop. Invs.. LLC, 828 F.3d208, 216 (4th Cir. 2016);

                 Boney v. Trs. of Cape Fear Cmty. Coll., 366 F. Supp. 3d 756, 765 (E.D.N.C. 2019); Huckelba v.

                 Deering, No. 5:16-CV-247-D, 2016 WL 6082032, at *3 (E.D.N.C. Oct 17, 2016) (unpublished).

                        As for Stocks's Title VII sex discrimination claim, Stocks alleges that her sex was a

                 "determinative factor" in Community Health's decision to discharge her. Am. Compl. [D.E. 31] ~

                 69. The court need not accept this allegation as true. See Iqbal, 556 U.S. at 678-79; McCleary-

                 Evans, 780 F.3d at 585-88. Stocks also alleges that she complained about unspecified sex

                 discrimination at Comm.unity Health and that Mr. McAllister and Ms. McAllister displayed animus

                 towards her because of her sex. See Am. Compl.         mf 18, 34, 36.   These conclusory allegations

                 likewise are factually insufficient to state a plausible claim. See Iqbal, 556 U.S. at 678-79;

                 McClea.zy-Evans, 780 F.3d at 585-88.


                                                                    5


-   --- -----------   ---   ~-------------~---------------·             -------     -------------~---   -------    -   ------
       Finally, Stocks alleges that male employees, including the Chief Financial Officer and

Director of Prevention Services, complained about alleged sex discrimination and that Community

Healthdidnotdischargethem. See Am. Compl. mf 19, 30-31, 33-34. However, Stocks also alleges

that her involvement in the investigations into Community Health "heightened" the ''unlawful

animus" that Mr. McAllister and Ms. McAllister had towards her.      Id.~ 21;   see id. mf 27, 37. As

between this "obvious alternative explanation" for Mr. McAllister's and Ms. McAllister's conduct

towards Stocks and ''the purposeful, invidious discrimination [Stocks] asks [the court] to infer,

discrimination is not a plausible conclusion." Iqbal, 556 U.S. at 682 (quotation omitted); see Woods

v. City of Greensboro, 855 F.3d 639, 647 (4th Cir. 2017); McCleazy-Evans, 780 F.3d at 588.

Moreover, Stock's involvement in the investigations differentiates Stocks's circumstances from

those ofher alleged comparators. See, e.g., Haynes v. Waste Connections. Inc., 922 F.3d 219, at •3

(4th Cir. 2019); Haywood v. Locke, 387 F. App'x 355, 359 (4th Cir. 2010) (per curiam)

(unpublished). For example, Stocks does not allege that these male employees participated in the

NCDHHS and HRSA investigations into Community Health. Stocks therefore does not plausibly

allege that Comm.unity Health discharged her because of her sex. Accordingly, the court grants

Comm.unity Health's motion to dismiss Stocks' s Title VII sex discrimination claim.

       As for Stocks's Title VII retaliation claim, to state a prim.a facie claim, Stocks must allege

that (1) she engaged in protected activity, (2) Comm.unity Health took an action against her that a

reasonable employee would find materially adverse, and (3) a causal connection existed between the

protected activity and the adverse employment action. See Ray v. Int'l Paper Co., 909 F.3d 661, 669

(4th Cir. 2018); Savage v. Mazyland, 896 F.3d 260, 276 (4th Cir. 2018); DeMasters v. Carillon

Clinic, 796 F.3d 409, 416 (4th Cir. 2015); Foster v. Univ. ofMd.-E. Shore, 787 F.3d 243, 250 (4th

Cir. 2015); Boyer-Libertov. FountainebleauCor.p., 786F.3d264,281 (4th Cir. 2015)(en bane). To


                                               .6
survive a motion to dismiss under Rule 12(b){6), a plaintiff need only plausibly allege a statutory

claim. See Woods, 855 F.3d at 646-48; McCleaiy-Evans, 780 F.3d at 585-88. Thus, Stocks must

plausibly allege that she engaged in activities that are protected under Title VII and that Community

Health discharged her because she engaged in such activities.

       Title VII' s retaliation provision prohibits an employer from discriminating against any

individual "because [she] has opposed any practice made an unlawful employment practice by this

subchapter, or because [she] has made a charge, testified, assisted, or participated in any manner in

an investigation, proceeding, or hearing under this subchapter." 42 U.S.C. § 2000e-3(a). Title VII

protects two kinds of activities: opposition and participation. See id.; Laughlin v. Metro. Wash.

Afr.ports Auth., 149 F.3d 253, 259 (4th Cir. 1998). "[O]ppositional activity must be directed to 'an

unlawful employment practice' under Title VII . . . ."          DeM'.asters, 796 F.3d at 417; see

Boyer-Liberto, 786 F.3d at282; Bonds v. Leavitt, 629 F.3d 369, 384 (4th Cir. 2011); Laughlin, 149

F.3d at 259. An "employee is protected when she opposes not only employment actions actually

unlawful under Title VII but also employment actions she reasonably believes to be unlawful [under

Title VII]." DeMasters, 796 F.3d at 417 (quotation and alteration omitted); see Boyer-Liberto, 786

F.3d at 282. Participation activity is defined in Title VII as ''making a charge, testify[ing],

assist[ing], or participat[ing] in any manner in an investigation, proceeding, or hearing under [Title

VII]." 42 U.S.C. § 2000e-3(a); see Laughlin, 149 F.3d at 259.

       Stocks does not plausibly allege that she engaged in protected activity. Stocks did not

oppose any activity that either was unlawful under Title VII or that Stocks reasonably believed was

unlawful. Simply put, complaining to Community Health's management about potential misuse of

funds, misstatements to regulators, or other violations of bylaws and corporate formalities do not

constitute protected activity under Title VII. See, e.g., Savage, 896 F.3d at 276. Moreover, Stocks' s


                                                  7
conclusory allegations that she complained about sex discrimination to management do not make

her retaliation claim plausible. As for participation activity, Stocks does not allege that she made

a charge or testified, assisted, or participated in any manner in any Title VII proceeding .or

investigation. Stocks also does not allege that the state and federal investigations in which she did

participate concerned any conduct unlawful under Title VII. Thus, Stocks does not plausibly allege

that Community Health discharged her because she engaged in protected activity under Title VII.

Accordingly, the court grants Community Health's motion to dismiss Stocks's Title VII retaliation

claim.

                                                   B.
         As for Stocks's state law claims, a district court ''may decline to exercise supplemental

jurisdiction ... if the district court has dismissed all claims over which it has original jurisdiction."

28 U.S.C. § 1367(c)(3). Because the parties are not completely diverse, the court has dismissed all

claims over which it has original jurisdiction. The court declines to exercise supplemental

jurisdiction over Stocks's remaining claims, all of which arise under North Carolina law. See id.;

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n. 7 (1988); United Mine Workers of Am. v.

Gibbs, 383 U.S. 715, 726 (1966); ESAB Grp.. Inc. v. Zurich Ins. PLC, 685 F.3d 376, 394 (4th Cir.

2012); Shanaghan v. Cabill, 58 F.3d 106, 110 (4th Cir. 1995). Accordingly, the court dismisses

without prejudice Stocks's state law claims. Stocks can seek to pursue such claims in state court.

                                                  m.
         In sum, the court GRANTS in part defendants' motion to dismiss [D.E. 32], DIS:MISSES

Stocks's Title VII claims, and DECLINES to exercise supplemental jurisdiction over Stocks's state

law claims. The clerk shall close the case.




                                                   8
SO ORDERED. This ..!.L day of May 2019.



                                          1.tksc%~m
                                          United States District Judge




                                   9
